Per Curiam. This claim arose out of the death by homicide of Roger D. Novotny, 22 years of age, of 729 Hudson, Romeoville, Illinois, discovered on April 17, 1974, at Haraway Road near Patterson Road, Joliet, Illinois. The victim’s mother, Grace L. Burkland, 729 Hudson Street, Romeoville, Illinois, seeks compensation pursuant to the provisions of the "Crime Victims Compensation Act” (hereafter referred to as the "Act”), Ill. Rev. Stat., 1973, Ch. 70, § 71, et seq. This Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Court; and a report by the Attorney General of the State of Illinois, which substantiates the matter set forth in the application. Based upon the documents and other evidence submitted before the Court, the Court finds as follows: 1. The claimant herein is the mother of a deceased victim of a compensable violent crime, to wit: Murder, specifically enumerated in paragraph 72 of the Act. (Murder; Ill. Rev. Stat., 1973, Ch. 38, Par. 9-1 (a) (1). 2. That the crime was promptly reported to the applicable law enforcement officials of Will County, Illinois. 3. That at all times claimant has fully cooperated with law enforcement officials in the investigation of this incident. 4. That the assailant or assailants have not been apprehended by law enforcement officials and that the investigation is ongoing by the Will County Sheriff’s Police. 5. That there is no evidence to show that claimant, or claimant’s deceased son were related to or members of the same household of the assailant. 6. There is no evidence that the injury to the claimant’s deceased son was attributable to his wrongful act or his provocation. 7. Claimant seeks reasonable funeral expenses of $1,093.00 and coroner’s fees of $11.00 for her son. Funeral.........................................$1,093.00 Coroner Report Fee................................$ 11.00 $1,104.00 8. Claimant has received no deductible compensation pursuant to the Act. 9. Pursuant to f77(d) of the Act, the Court must deduct the first $200 of expenses. - $ 200.00 $ 904.00 10. That the proof submitted in support of this claim satisfies all of the requirements of the Act, and the claim is therefore compensable thereunder. It Is Hereby Ordered that the sum of $904.00 (Nine Hundred and Four Dollars) be awarded Grace L. Burkland for reasonable funeral expenses incurred in the death of Roger D. Novotny, an innocent victim of a violent crime.